Rao, Chief Judge:
The instant protest was submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPUDATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the merchandise marked “A” and initialed FDO (Import Specialist’s Initials) by Import Specialist F. D. O’Connell (Import Specialist’s Name) on the invoice covered by the subject entry, and protest, and assessed with duty at the rate qf 74.5% ad valorem under Item 651.75 of the Tariff Schedules of the United States, consists of sets comprised of tools, implements and other articles fitted into and imported with cases containing compound optical microscopes, not provided with means for photographing or projecting the image and valued not over $25.00 each, and are ordinarily sold at retail, and used in conjunction with such microscopes.
2. That said protest was filed on the subject entry under Sec. 514 of the Tariff Act of 1930, within 60 days after the date of liquidation thereof, and that said protest was pending for decision by this Court on December 7, 1965, the effective date of Public Law 89-241, 89th Congress, approved October 7, 1965.
3. That within 120 days after the date of enactment of said Public Law 89-241, a request was filed with the Collector of Customs at the port of entry for reliquidation and assessment of said merchandise at 25% ad valorem under Item 708.71, by virtue of Sec. 40(b) of said Public Law.
IT IS FURTHER STIPULATED AND AGREED that the subject protest be 'submitted on this stipulation, the same being limited to the merchandise marked “A” as aforesaid.
Upon the agreed facts, we find that plaintiff has complied with both section 514 of the Tariff Act of 1930 and section 2(b) of the Tariff *510Schedules Technical Amendments Act of 1965, Public Law 89-241, T.D. 56511, and that said merchandise is dutiable at the rate of 25 per centum ad valorem pursuant to the provisions of item 708.71 of the Tariff Schedules of the United States, as amended by section 40(b) of said Tariff Schedules Technical Amendments Act, for compound optical microscopes not provided with means for photographing or projecting the image, valued not over $25 each. The claim of the plaintiff to that effect is sustained.
Judgment will be entered accordingly.